Exhibit 10.1

 

 

 

 

UNITED STATES RESELLER AGREEMENT

 

BETWEEN

 

SYCAMORE NETWORKS, INC.

 

AND

 

SPRINT COMMUNICATIONS COMPANY, L.P.

GOVERNMENT SYSTEMS DIVISION

 

 

 

Sycamore Networks, Inc.

 

 

 

Exhibits:      Exhibit A:    Products and Reseller’s Territory Exhibit B:   
Discount Schedule and Price List Exhibit C:    Sales Plan Exhibit D:    Reseller
Services Agreement Exhibit E:    Sycamore Software License Agreement Exhibit F:
   Sprint Trading Agreement Exhibit G:    Sprint Transportation Routing Guide
Exhibit H:    [*] Exhibit I:    [*]

 

 

 

Tel: (978) 250-2900   Fax: (978) 256-3434

 

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

1



--------------------------------------------------------------------------------

UNITED STATES RESELLER AGREEMENT

 

THIS AGREEMENT is made this 6th day of January, 2004, by and between Sycamore
Networks, Inc. (“Sycamore”), a Delaware corporation having a principal place of
business at 220 Mill Road, Chelmsford, MA, USA, and Sprint Communications
Company, L.P., Government Systems Division (“Reseller” or “Sprint”), a Delaware
limited partnership having a principal place of business at 13221 Woodland Park
Road, Herndon, VA 20171.

 

Recitals of Fact

 

1. Sycamore sells and licenses various hardware and software optical networking
products (the “Products”) including, but not limited to optical networking
software products, including all software patches, error corrections, revisions
and updates (the “Software Products”) and hardware products (the “Hardware
Products”) including parts listed in Sycamore’s then-current US Price List (the
“Price List”).

 

2. Whereas Sycamore sells engineering, furnishing, installation, and testing
services (“EFI&T Services”), hardware and software maintenance, training, and
other services in respect of the Products. Such hardware and software
maintenance, training, and other services, and EFI&T Services are collectively
referred to hereunder as “Services”.

 

3. Sprint represents itself as having the ability, expertise and resources to
market, sell, sublicense and support the Products in connection with sales of
Sycamore Products and Services to its customers within its Government Systems
Division, and Sycamore is willing to allow Sprint to do so pursuant to the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of their mutual promises and obligations
contained in this Agreement, the parties agree as follows:

 

1. Term

 

This Agreement shall become effective as of the date written below and shall
continue in force until July 1, [*], unless terminated sooner as provided under
this Agreement. Up until thirty (30) days prior to the expiration date, either
party shall have the right to propose a termination or renewal of this Agreement
upon such terms as such party deems appropriate and all terms of such renewal
are subject to negotiation and mutual agreement. In the event that neither party
elects to propose a termination or to re-negotiate the terms and conditions
hereof at the end of any term, this Agreement shall automatically renew upon the
current terms and conditions for an additional [*] term. Nothing contained
herein shall be interpreted as requiring either party to renew this Agreement.

 

Notwithstanding the foregoing, the terms of this Agreement shall continue in
full force and effect for any Sprint purchase order that is outstanding at the
time of any termination or expiration of this Agreement.

 

2. Appointment of Sprint

 

2.1 Appointment. Sycamore appoints Sprint and Sprint accepts such appointment to
be Sycamore’s nonexclusive independent reseller for the resale, sublicense, and
service of only those Products and

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

2



--------------------------------------------------------------------------------

in the territory (the “Territory”) described in the attached Exhibit A directly
to independent, unaffiliated, federal, state and local government end users in
the Territory for use in the Territory. For purposes of this Agreement,
“federal” shall mean customers within the United States Federal Government, or
prime contractors where the end-user is the Federal Government, or other
eligible entities as defined by GSAR 552.238-78, Scope of Contract (Eligible
Ordering Activities) (May 2003) and General Services Administration (“GSA”)
Order No. ADM4800.2E, dated January 3, 2000 regarding Eligibility to Use GSA
Sources and Services, as such order and regulation may be amended from time to
time, copies of which are attached hereto. For purposes of this Agreement,
“state” or “local” shall mean state and local government customers including any
state, local regional or tribal government or any instrumentality thereof
(including any local educational agency or institution of higher learning or
prime contractors or other resellers where the end user is a state or local
government customer as defined herein). This appointment does not authorize any
other person or entity, including a subsidiary or affiliate of Sprint, to act as
a Sycamore reseller without Sycamore’s express written consent.

 

2.2 Nonexclusive Reseller. Sprint acknowledges that its appointment under this
Agreement is nonexclusive including the reselling of Products and Services under
Sprint’s General Services Administration (“GSA”) Schedule Contract No. 35F-0329L
(“GSA Schedule”). Sprint acknowledges Sycamore’s right to appoint additional
resellers, distributors, and other types of distribution channels and service
providers and to make direct sales or additional distribution of the Products or
any other Sycamore products or services in the Territory to any customers in or
outside of Sprint’s Territory to any customer without liability or obligation to
Sprint. Sycamore disclaims any representation or warranty as to potential
success of Sprint’s business operations hereunder.

 

3. Reseller’s Obligations

 

3.1 Sale of Product. Sprint shall use its best efforts to sell, sublicense and
promote the Products within the Territory and shall not perform any act which
may hinder or interfere with the supply and/or licensing of the Products. In no
event shall Sprint make any representations or warranties regarding the Products
which are not included in or which are inconsistent with information provided by
Sycamore to Sprint.

 

3.2 Sales Plan. Sprint shall use its best efforts to obtain annual sales goals
contained in the reseller sales plan (the “Sales Plan”) as mutually agreed
between the parties. The first Sales Plan is attached as Exhibit C. If for any
reason a new Sales Plan is not agreed to by the parties for any subsequent year,
the Sales Plan for the prior year shall apply. The Sales Plan may be changed at
any time by mutual agreement of the parties, provided that if the Sales Plan
changes during the term of the Agreement, the new Sales Plan shall be applicable
to the remaining portion, but not the prior portion of that term.

 

3.3 Trademarks. In selling or sublicensing the Products, Sprint shall not remove
all Sycamore trademarks, logos, markings, colors or other insignia which are
affixed to the Products or related materials at the time of Sycamore’s shipment
to Sprint. Sycamore expressly prohibits any other direct or indirect use,
reference to, or employment of Sycamore’s trademarks, logos, trade names or any
other logos, trademarks or trade names confusingly similar to Sycamore’s unless
otherwise authorized in writing by Sycamore. Sprint agrees to refrain from
registering or applying to register such trademarks, logos, or trade names in
its own name.

 

3.4 Qualifications. Sprint represents that it is familiar with the market for
the Products, has the facilities, resources, personnel and experience to
promote, advertise, market, license and sell the

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

3



--------------------------------------------------------------------------------

Products, and to perform its obligations under this Agreement. Sprint represents
that it has the expertise to support the Products, if applicable. Sprint agrees
that it will use reasonable efforts to develop and promote Sycamore’s business
reputation. Sprint agrees to attend any product or similar training seminars
which may be periodically offered by Sycamore by sending sales and support
personnel. Sycamore Product and training seminars shall be offered to Sprint at
its then-current training prices. Such seminars will be conducted at locations
designated by Sycamore. Sprint shall bear all travel, lodging, meal and other
expenses of its personnel connected with such seminars.

 

3.5 Single Tier Reseller. In recognition of the complexity of computer
networking technology and to ensure the success of Product sales, Sprint shall
remain a single-tier Reseller of Sycamore Products, selling directly to
end-users, except as noted in Section 2.1. The resale of Products by Sprint to
entities that intend to resell the Product, rather than use the Products for
their own internal business purposes, except as specifically authorized by
Section 2.1 and the resale of the Products outside of the Territory is strictly
prohibited.

 

3.6 Customer Satisfaction; Trained Staff. Sprint shall take all reasonable,
prompt and efficient actions to ensure customer satisfaction with the Products
and shall resolve all customer complaints in a timely manner consistent with
Sprint’s prime contract requirements. Sprint shall maintain sufficiently trained
personnel to ensure its ability to adequately service and support its Sycamore
customers. At least one member of Sprint’s staff shall be designated to
coordinate all of Sprint’s Sycamore-related business. [*]

 

4. Sycamore’s Obligations

 

4.1 Information. Sycamore agrees to make available to Sprint a reasonable supply
of Product sales literature and marketing information at its then-current
prices. Sprint shall not translate or modify any materials furnished to Sprint
by Sycamore.

 

4.2 Training. Sycamore shall provide to Sprint at mutually agreeable terms, and
Sprint must complete, the Product Certification and Sales training classes for
applicable Products, which will be conducted at a location and in a format to be
determined by Sycamore. Sycamore shall determine, in its sole discretion, the
nature of the training to be provided. Sprint shall bear all travel, lodging,
meal and other expenses of its personnel connected with such training classes.

 

5. Prices

 

5.1 During the Term of this Agreement, Sprint shall be entitled to purchase the
Products set forth on Exhibit A at the [*] prices and product manufacturing lead
times set forth in [*], as it may be amended from time to time, [*] set forth in
Sycamore’s then current discount schedule, a current version of which is
attached hereto as Exhibit B. Discounts shall only apply to those Products that
are designated in the Price List as discountable. All prices set forth in
Sycamore’s Price List are exclusive of any applicable value-added, excise,
sales, use or consumption taxes, customs duties or other governmental charges.

 

5.2 Sycamore shall be free to periodically change the Price List for any
Products sold under this Agreement provided [*] days advance notice is given to
Sprint of any price or Product changes.

 

(a) In the event of a Sycamore price increase, all Products ordered on or after
the effective date of such price increase shall be filled at the new higher
price provided notice of the price increase as required above has been provided
to Sprint. Sycamore shall, however, honor all written and



 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

4



--------------------------------------------------------------------------------

accepted Sprint Orders for the Products received by Sycamore prior to the price
increase announcement at the prices in effect as of the date the Order was
received. Sycamore will price protect Sprint for outstanding customer price
quotations for up to [*] days after the effective date of the price increase
provided that Sprint gives written notification of such quotes (including
customer name and Product list) within [*] days after the effective date of the
price increase.

 

[*]

 

5.3 Sprint shall be free to establish the pricing it charges its customers for
the Products provided however, that Sycamore shall be free to suggest and
advertise a suggested retail price for its Products and Sycamore shall incur no
liability to Sprint for the direct or indirect results of such activities.

 

5.4 [*]

 

6. Payment

 

6.1 Sycamore shall invoice Sprint upon shipment of the Products and/or
acceptance of the EFI&T Services performed. Sycamore shall invoice Sprint for
all other Services in accordance with the relevant Exhibit. Sprint agrees to pay
all such invoices in US Dollars Sprint agrees to pay all undisputed invoiced
amounts net [*] days after receipt of a proper invoice. Unless otherwise
directed by Sycamore, all such invoices will be payable by wire transfer, to the
following account, in United States dollars:

 

[Wire Instructions to be provided upon execution of the contract]

 

Account:

Routing:

Account Name: Sycamore Networks, Inc.

 

Non-receipt of payment from a Sprint customer shall not excuse or delay payment
to Sycamore. In the event that Sprint fails to make any payment when due,
Sycamore may withhold further shipments until such time as the past-due payment
is made, and may require that subsequent orders be paid in full prior to
shipment.

 

Invoices must show Sycamore’s name and remittance instructions, the invoice
number, the invoice date, the name of Sycamore’s Sprint contact, the Prime
Contract number and the Order number, the date shipment was made and the
shipping point for Products. Each line item on the invoice must match the
corresponding line item on the Order, including the price and description,
unless there has been a price decrease.

 

6.2 Except for taxes based on [*] shall pay any applicable sales, use, excise,
or other taxes, or amounts levied in lieu of such taxes, now or later imposed
under the authority of any Federal, state or local taxing authority, based on or
measured by (i) charges set forth in this Agreement or (ii) upon sales of the
Products to Sprint or their use, which will be separately stated as a single
line item and included on each invoice, unless Sprint provides Sycamore with a
certificate exempting [*] from the payment of such taxes.

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

5



--------------------------------------------------------------------------------

6.3 [*] shall pay or reimburse [*] for all shipping costs including
transportation, brokerage, handling, insurance charges, special packing or
freight charges and other costs that [*] may incur in [*] the Products [*].

 

6.4 [*]

 

6.5 Sprint and Sycamore may desire to facilitate certain commercial transactions
between them electronically in Electronic Data Interchange (“EDI”) format in
substitution for conventional paper-based documents. EDI transactions under this
Agreement may include transmitting and receiving EDI data for ordering,
invoicing and payment. Sprint’s Trading Agreement, which is attached as Exhibit
F, sets forth the terms and conditions of the EDI transaction.

 

7. Ordering

 

7.1 Shipments of the Products and performance of Services shall be made against
written purchase orders issued by Sprint (“Order”). At a minimum, each Order
shall specify the following items:

 

  a. A complete list of the Products and/or Services covered by the Order,
specifying the quantity, model number and description of each and a statement of
requirements for Services, if applicable;

 

  b. The price of each Product or Service, any applicable discounts, and any
additional charges and costs;

 

  c. The billing address, the destination to which the Products will be
delivered or Services performed, and the requested delivery date; and

 

  d. The signature of Sprint’s employee or agent who possesses the authority to
place such an order.

 

  e. If Sprint determines that an Order supports specific requirements included
in a contract or subcontract between Sprint and its federal or state government
customers, Sycamore shall be subject to certain federal and state acquisition
regulations, such as requirements related to equal opportunity and affirmative
action for Vietnam era veterans. Sycamore shall be subject only to those laws
that must be included in all subcontracts as a matter of law and such other
mutually agreed upon terms and conditions of Sprint’s contract or subcontract
that apply to Sycamore’s performance. In the event of a conflict between the
terms and conditions of this Agreement and the contract-specific terms and
condition included in an Order or an Exhibit to this Agreement, the terms and
conditions of the Order or the Exhibit shall apply. Specific terms and
conditions applicable to Sycamore’s performance under Sprint’s GSA Schedule are
included in Exhibit H. Additional contract-specific Exhibits may be added to
this Agreement by mutual agreement of the parties.

 

7.2 Sycamore shall acknowledge Sprint’s Orders in writing within [*] business
days after receipt. Sycamore’s acknowledgment shall note any exceptions
regarding matters such as the items ordered, configuration, and Product pricing.
Sycamore shall also confirm the requested delivery date or provide an
alternative delivery date. In no event shall any Order be binding on Sycamore
until Sprint’s Order and Sycamore’s acknowledgment are in agreement as to the
items ordered, configuration, pricing, delivery dates, and all other material
terms.

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

6



--------------------------------------------------------------------------------

7.3 No Order, acknowledgment form, or other ordering document or communication
from either party shall vary the terms and conditions on this Agreement unless
both parties expressly agree in writing. In the event of any conflict between
the terms and conditions of this Agreement and those of any Order acknowledgment
form or other ordering document or communication, the terms and conditions of
this Agreement shall prevail.

 

7.4 [*]

 

8. Delivery and Product Availability

 

8.1 All deliveries of the Products purchased pursuant to this Agreement will be
made F.O.B. Sycamore’s manufacturing facility. Sycamore shall select a freight
forwarder to be used for the shipping of the products to Sprint or the
Sprint-specified destination from Sprint’s approved list of carriers included in
Exhibit G, Sprint Transportation Routing Guide. All Products will be packaged
for shipment in accordance with best commercial practices. Sprint may charge
excess transportation charges back to Sycamore in the event Sycamore fails to
use Sprint’s carriers as specified in Exhibit G. However, excess transportation
charges shall not be charged to Sycamore if Sycamore has obtained Sprint’s prior
consent to its use of an alternate freight forwarder to meet a required delivery
date.

 

8.2 Title (excluding software) and risk of loss to the Products shall pass to
Sprint upon delivery to the selected common carrier at Sycamore’s plant. All
transportation, shipping, and insurance costs shall be charged to Sprint’s
account.

 

8.3 Sycamore reserves the right to make changes in the Products in whole or in
part to be supplied to Sprint at any time prior to delivery to include
electrical or mechanical design refinements deemed appropriate by Sycamore
without any obligation to modify or change any Products previously delivered to
Sprint. Sycamore also reserves the right at any time to effect changes in or
discontinue the sale or license of any of its Products. Sycamore agrees to
immediately notify Sprint of any Product changes or discontinuance.

 

Sycamore will manufacture any Product, or offer a Product of similar form, fit,
or function, for [*] years from the Effective Date. During the term of this
Agreement and after its expiration or termination, Sycamore agrees to provide
Sprint a commercially reasonable notice of its intent to discontinue any Product
supplied by Sycamore to Sprint. [*]

 

Sycamore will continue to offer services to repair and/or provide replacement
parts to support any Product purchased by Sprint for at least [*] years after
notice of its intent to discontinue any Product supplied by Sycamore to Sprint.

 

8.4 Sycamore shall use its best efforts to ship Products and perform Services to
meet the delivery date specified in any Order. If Sycamore fails to meet the
delivery date specified in an Order, based upon the manufacturer lead times
specified in Exhibit A, Sprint may direct expedited Product routing, and Sprint
may bill such excess costs to Sycamore.

 

9. Rescheduling of Orders

 

9.1 Sprint may reschedule delivery dates of any pending Orders upon reasonable
notice to Sycamore provided that its government customer reschedules such
Order(s) and Sprint provides Sycamore with proof of such rescheduling.

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

7



--------------------------------------------------------------------------------

10. Sublicense of Software Products and Firmware

 

10.1 Subject to the provisions of this Section, Sycamore grants to Sprint during
the Term a nonexclusive, nontransferable license to use the object code form of
the software Products only as necessary to carry out the following activities in
accordance with this Agreement: (i) market and distribute the software Products
pursuant to Section 10.2 below solely for use in conjunction with Sycamore’s
Products, (ii) demonstrate the software Products to potential end-users of the
Products and (iii) service and support Sprint’s customers to the extent that
Sprint is required to do so by the terms of the Support Agreement entered into
between Sprint and Sycamore, attached hereto as Exhibit D. Except as otherwise
permitted in this Section, Sprint’s use of the software Products shall be
subject to the Sycamore Software License Agreement attached as Exhibit E.

 

10.2 To enable Sprint to market and distribute the software Products, Sycamore
grants to Sprint during the Term the right to sublicense the software Products
in object code form to its customers, as sublicensees, for their internal use
only by means of a written nonexclusive and nontransferable software license
agreement (“Reseller Software License Agreement”) between Sprint and such
customer in a form substantially similar to and no less restrictive or limited
than the Sycamore Software License Agreement contained in the attached Exhibit
E. Such substantially similar Reseller Software License Agreement must be flowed
through to the sublicensee end-user before the software Product or firmware is
provided to such sublicensee. If requested, Sprint agrees to send a copy of each
Reseller Software License Agreement or copies of the accepted terms and
conditions incorporated in Sprint’s contract with the sublicensee to Sycamore
promptly after such agreement is executed by a sublicensee. Sycamore
acknowledges that Sprint’s ability to flow through or enforce the Reseller
Software License Agreement to any government customer is subject to Federal and
State procurement laws and regulations.

 

10.3 In addition to Section 10.2, Sprint must specifically include provisions in
its Reseller Software License Agreement or incorporated terms and conditions
that specify that Sprint’s customers shall not:

 

  a. copy or adapt the software Products except for back-up purposes,

  b. use the software Product or firmware except for the customer’s internal
use; or,

  c. reverse engineer, translate, decompile, or disassemble the software
Products; or,

  d. incorporate in whole or in part any other product or create derivative
works based on all or any part of the Products.

 

10.4 To the extent commercially reasonable, Sprint shall be responsible for
enforcement of such Reseller Software License Agreements or incorporated
software license terms and conditions. In the event of a sublicensee’s material
breach of its sublicense, Sprint shall promptly notify Sycamore of such breach
within [*] and will institute legal action against such sublicensee within [*]
calendar days at [*] expense if requested by Sycamore or such claim is
automatically assigned to Sycamore [*] days after the material breach to allow
Sycamore to pursue a claim itself at Sycamore’s sole discretion against such
government customer in Sprint’s name and at [*] expense.

 

10.5 Under no circumstances shall Sprint decompile, disassemble, engineer,
reverse assemble or reverse compile the object code portion of the Software
Products to produce a source code version, nor, except as expressly provided
herein, copy, modify, lease or loan the Software Products. Sprint shall ensure
that any copies of the Software Products made under the terms of this Agreement
shall include all of Sycamore’s copyright and other proprietary notices
displayed on the original. Except as provided in this Section 10, this Agreement
grants no other right, title or interest in any intellectual property right
embodied in or associated with the Software Products.

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

8



--------------------------------------------------------------------------------

10.6 Sprint shall not deliver any Software Product, or any technical data
relating thereto, to any branch or agency of the United States Government
without appropriate markings and notifications to the end user that such items
are provided with RESTRICTED RIGHTS ONLY as follows: “Distribution and use of
products including computer programs and any related documentation and
derivative works thereof, to and by the United States Government, are subject to
the Restricted Rights provisions of FAR 52.227-19, paragraph (c)(2) as
applicable, except for purchases by agencies of the Department of Defense (DOD).
If the Software is acquired under the terms of a Department of Defense or
civilian agency contract, the Software is a “commercial item” as that term is
defined at 48 C.F.R. 2.101 (Oct. 1995), consisting of “commercial computer
software” and “commercial computer software documentation” as such terms are
used in 48 C.F.R. 12.212 of the Federal Acquisition Regulations and its
successors and 48 C.F.R. 227.7202-1 through 227.7202-4 (June 1995) of the DoD
FAR Supplement and its successors. All U.S. Government end users acquire the
Software with only those rights set forth in this Agreement. Manufacturer is
Sycamore Networks, Inc., 220 Mill Road, Chelmsford, MA 01824, USA.
Unpublished—rights reserved under the copyright laws of the United States.”

 

11. Support

 

Sprint shall enter into a Reseller Services Agreement with Sycamore as attached
in Exhibit D, and Reseller Services shall be provided by Sycamore to Sprint’s
end-user customers pursuant to the terms of such Exhibit D. The Parties shall
mutually agree upon Exhibit D within 6 months of execution of this Agreement.

 

12. Records and Audit

 

12.1 Sprint shall maintain records identifying each Product sold or sublicensed
for a minimum of three (3) years after the expiration or termination of this
Agreement. During the term of the Agreement and three (3) years thereafter,
Sycamore reserves the right to audit, at Sycamore’s expense, all applicable
Sprint records relating to Sprint’s Product sales and sublicensing of the
Products during regular business hours for the purpose of enforcing the terms
and conditions of this Agreement. Upon at least [*] days’ prior written notice
by Sycamore, Sprint shall provide access to such records during normal business
hours at Sprint’s location(s).

 

12.2 Sycamore shall maintain all records pertaining to this Agreement for at
least three (3) years after expiration or termination of this Agreement.

 

Sprint will provide Sycamore with at least [*] business days’ prior written
notice of an audit. Sycamore will make the information reasonably required to
conduct the audit available on a timely basis and assist Sprint and its internal
auditors as reasonably necessary. Sycamore will not be responsible for Sprint’s
expenses incurred for an audit, [*].

 

13. Limited Warranty

 

13.1 Sycamore warrants that it has clean, marketable and unencumbered title to
all Products.

 

13.2 Hardware:

 

Sycamore warrants that all hardware Products purchased by Sprint under this
Agreement shall materially conform to Sycamore’s then-current published
specifications for the most current release of such hardware for a period of [*]
years from the date of shipment by Sycamore. During

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

9



--------------------------------------------------------------------------------

the warranty period, as Sprint’s [*] remedy, Sycamore will at its option and
expense, repair, modify or replace the hardware Products, part or component
after the defective Product has been returned to Sycamore. To obtain warranty
service, Sprint must return the hardware Products, part or component to
Sycamore’s factory after receiving a Return Materials Authorization Number. The
warranty on repaired, modified, or replaced hardware Products shall be (i) the
remainder of the original warranty period or (ii) [*] days, whichever is longer.
[*] This hardware warranty does not, however, apply to any Product which (i) has
been altered, except as authorized in writing by Sycamore, (ii) has not been
installed, operated, repaired or maintained in accordance with any Sycamore
installation, handling, maintenance or operating instructions, (iii) has been
subjected to unusual physical or electrical stress, misuse, negligence, or
accident or (iv) is being used with products with which it was not designed to
operate.

 

13.3 Services:

 

For Services performed, Sycamore warrants that Services will be provided in a
workmanlike manner and that for a period of [*] days after i) Sycamore’s
provision of such Services, or ii) for EFI&T Services Sprint’s acceptance of
Services, the Services and will be free from defects in design, materials and
workmanship and the Services will conform to the Order specifications.

 

13.4 Software:

 

Sycamore warrants that with normal use and service each software or firmware
Product shall materially conform to Sycamore’s then-current published
specifications for the most current release of such software or firmware Product
for a period of [*] from the date of shipment by Sycamore. During the warranty
period, as Sprint’s [*] remedy, Sycamore will either (i) use reasonable efforts
to correct a software Product’s failure to conform to the warranty, provided
that Sprint has notified Sycamore in writing of the nature of the
non-conformity; or (ii) replace the software Product with a software product
meeting Sycamore’s then-current published specifications. This warranty shall
not apply if any software or firmware Product has been (i) modified or altered
by anyone other than Sycamore, (ii) abused or misapplied, or (iii) used in
combination with hardware or software other than the Sycamore manufactured
Products for which it was designed. In no event does Sycamore warrant that the
use of software or firmware Products will be error free or uninterrupted, or
that all program errors will be corrected.

 

13.5 To the best of Sycamore’s knowledge, Sycamore Products provided to Sprint
under this Agreement, and Sprint’s and its customers’ use of the Products, will
in no way constitute an infringement or other violation of any copyright,
patent, trade secret, trademark, nondisclosure, or any other intellectual
property righ, or right of publicity. To the best of Sycamore’s knowledge,
Sycamore Products requiring the use of any software or data provided on a
network or stand-alone desktop computer [*].

 

13.6 Sycamore’s sole obligation under the hardware and software Product
warranties shall be to provide the remedies described in this Section. EXCEPT
FOR THE EXPRESS WARRANTIES STATED IN THIS SECTION, THE PRODUCTS ARE PROVIDED “AS
IS” AND SYCAMORE DISCLAIMS ANY AND ALL OTHER WARRANTIES WHETHER EXPRESS, IMPLIED
OR STATUTORY, WITH RESPECT TO THE PRODUCTS PROVIDED UNDER THIS AGREEMENT, AND
SPECIFICALLY DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE OR OF NONINFRINGMENT AS WELL AS ANY WARRANTIES ARISING FROM
COURSE OF DEALING, USAGE OR TRADE PRACTICE. SYCAMORE’S EXPRESS WARRANTIES WILL
NOT BE ENLARGED, DIMINISHED OR AFFECTED BY, AND NO OBLIGATION OR

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

10



--------------------------------------------------------------------------------

LIABILITY WILL ARISE OUT OF, SYCAMORE RENDERING TECHNICAL OR OTHER ADVICE OR
SERVICE IN CONNECTION WITH THE PRODUCTS. SOME STATES DO NOT ALLOW LIMITATIONS ON
HOW LONG AN IMPLIED WARRANTY LASTS, SO THE ABOVE LIMITATION MAY NOT APPLY. THIS
WARRANTY GIVES SPRINT SPECIFIC LEGAL RIGHTS, AND SPRINT MAY ALSO HAVE OTHER
RIGHTS WHICH VARY FROM STATE TO STATE.

 

13.7 Upon the sale or sublicense by Sprint of any of the Products, Sprint shall
grant to its customers a warranty from Sprint that is equivalent in scope and
effect to the warranty granted under this Section, but such warranty shall
specify that the customer’s only remedy or recourse under such warranty shall be
against Sprint.

 

14. Confidentiality

 

14.1 For purposes of this Agreement, confidential information shall mean any
information if (i) it is delivered in written form marked “Confidential”, (ii)
it is delivered orally, described as confidential and its confidential nature is
confirmed in writing within twenty (20) days, or (iii) if in any event the
receiving party might reasonably be expected to judge it as confidential
(“Confidential Information”).

 

14.2 Neither party shall directly or indirectly communicate or disclose to any
person, firm, corporation or other entity any Confidential Information provided
to it and identified as such by the other party without the prior written
consent of the other party unless:

 

  a. Such information is already known by the receiving party, as evidenced by
its business records at the time it was provided to the receiving party;

 

  b. Such information is already in the public domain;

 

  c. The receiving party is required to disclose such information pursuant to
law or court order, but only after notifying the other party and allowing the
other party an opportunity to obtain a protective or other order;

 

  d. Such information lawfully comes into the receiving party’s possession from
a source which is not the other party; or

 

  e. Such information is independently developed by the receiving party without
reference to the information and such independent development can be shown by
documentary evidence.

 

14.3 Each party agrees not to use such Confidential Information except in its
performance under this Agreement. In addition, each party shall treat and
protect such information in the same manner as it treats its own information of
like character, but with not less than reasonable care. The obligations of this
Section with regard to Confidential Information shall continue for a period of
five (5) years after termination or expiration of this Agreement. Such
Confidential Information must be returned by the receiving party upon
termination or expiration of this Agreement or upon written request. At the
reasonable request of the disclosing party, the receiving party will furnish an
officer’s certificate certifying that any Confidential Information of the
disclosing party’s Confidential Information not returned has been destroyed.

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

11



--------------------------------------------------------------------------------

To the extent applicable, if any material non-public information is disclosed,
the receiving party agrees that it will comply with SEC Regulation FD (Fair
Disclosure).

 

14.4 No public announcement or other disclosure concerning the existence or
terms of this Agreement shall be made by either party without first obtaining
the written approval of the other party and agreement upon the nature and text
of such announcement, such approval and agreement not to be unreasonably
withheld. This Section 14 shall not apply to (i) any disclosure to a third party
which a party determines is reasonably necessary in connection with any
financing, strategic transaction, acquisition or disposition involving such
party provided that the third party signs a non-disclosure agreement with terms
and conditions substantially similar to this Section 14 or (ii) any disclosure
which a party reasonably determines is required by applicable law, regulation,
regulatory authority, legal process or the rules of any stock market on which
the securities of such party are listed or quoted for trading.

 

14.5 No Publicity. Neither party will, without obtaining the prior written
consent of the other party, make any news release, public announcement, denial
or confirmation of this Agreement or any Order, its value, or its terms and
conditions, or in any other manner advertise or publish this Agreement or any
Order, its value, or its terms and conditions. Nothing in this Agreement is
intended to imply that either party will agree to any publicity whatsoever, and
each party may, in its sole discretion, withhold its consent to any publicity.

 

14.6 Injunctive Relief. Each party agrees that the wrongful disclosure of
Confidential Information may cause irreparable injury that is inadequately
compensable in monetary damages. Accordingly, either party may seek injunctive
relief in any court of competent jurisdiction for the breach or threatened
breach of this Section 14 in addition to any other remedies in law or equity.

 

15. Intellectual Property Rights

 

15.1 During the term of this Agreement, Sprint is authorized to use Sycamore’s
trademarks, trade names and logos in connection with Sprint’s sale,
advertisement and promotion of the Products in accordance with Sycamore’s
requirements for such use. At Sycamore’s request, Sprint will provide samples of
any or all of Sprint’s sale, advertisement and promotion documentation to ensure
compliance with Sycamores requirements for the use of its trademarks, trade
names, and logos. Upon termination or expiration of this Agreement, Sprint shall
cease its use of any of Sycamore’s trademarks, trade names or logos and shall
immediately remove any references to Sycamore from its advertising, promotional
and all other materials.

 

15.2 Except as described in this Agreement, Sycamore does not grant and Sprint
acknowledges that it shall have no right, license or interest in any of the
patents, copyrights, trademarks, or trade secrets owned, used or claimed now or
in the future by Sycamore. All applicable rights to such patents, copyrights,
trademarks, and trade secrets are and will remain the exclusive property of
Sycamore, whether or not the patents, copyrights, trademarks and trade secrets
are specifically recognized or perfected under the laws of the Territory.
Regardless of any provision to the contrary in this Agreement, no title to or
ownership of the intellectual property contained in the Products or any part of
the Products or Sycamore’s confidential information is transferred to Sprint.

 

15.3 Sprint acknowledges that the Products as well as all corrections,
enhancements, updates, modifications, local versions, translations or any
derivatives of the Products (collectively, the “Enhancements”), and all
intellectual property rights in the Products and Enhancements shall remain
Sycamore’s property, subject to the rights expressly granted to Sprint by this
Agreement. Sprint acknowledges that it has paid no consideration for the use of
the Marks or Sycamore’s

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

12



--------------------------------------------------------------------------------

copyrights, and nothing contained in this Agreement will give the Sprint any
right, title or interest in any of them.

 

15.4 Sprint agrees: (i) not to remove, modify or change in any way the Marks
which are affixed to the Products and to Sycamore marketing and sales literature
when they are shipped to Sprint, and (ii) not to attach any additional
trademarks, trade names, logos, insignias, markings or designations to such
Products or materials.

 

15.5 Sycamore agrees not to use the trademarks, service marks, trade names, or
logos proprietary to Sprint, for any purpose without Sprint’s prior written
consent.

 

16. Patent and Copyright Indemnification

 

16.1 Subject to the limitations of Section 16.2 below, Sycamore agrees to
indemnify and hold Sprint harmless from and against all valid claims and
judicial or governmental determinations that the Products as delivered by
Sycamore under this Agreement infringe or misappropriate any United States
patent rights, copyrights, trade secrets, trademarks, or any other intellectual
property right, or right of publicity. Sycamore shall assume the defense of any
such claim of infringement or misappropriation brought against Sprint in the
United States by counsel retained at Sycamore’s own expense, provided that
Sprint promptly notifies Sycamore in writing of such claim or the commencement
of any such suit, action, proceeding or threat covered by this Section. Sycamore
shall maintain sole and exclusive control of the defense of any such claim and
Sprint shall cooperate in the defense of such claim. In no event shall Sprint
consent to any judgment or decree or do any other act in compromise of any such
claim without first obtaining Sycamore’s written consent.

 

16.2 In the event that the use or sale of all or any portion of the Products is
enjoined as a result of a suit based on alleged infringement or misappropriation
of the third party intellectual property rights, Sycamore agrees to either: (i)
procure for Sprint the right to continue to use or sell the Product, or (ii)
replace or modify the infringing or misappropriating Product so that it becomes
non-infringing. [*]. Upon Sycamore’s fulfillment of the alternatives set out in
this Section, Sycamore shall be relieved of any further obligation or liability
to Sprint as a result of any such infringement or misappropriation.

 

16.3 Regardless of any other provisions of this Agreement, this Section shall
not apply (i) to any designs, specifications or modifications originating with
or requested by Sprint, or (ii) to the combination of any Product with other
equipment, software or products not supplied by Sycamore if such infringement or
misappropriation would not have occurred but for such combination. Sprint shall
indemnify and hold Sycamore harmless against all claims that Sprint’s designs,
specifications, modifications or combinations of Products with other equipment
infringes or misappropriates any third party’s patent rights, copyrights, trade
secrets, trademarks or other intellectual property rights.

 

16.4 THIS SECTION STATES SYCAMORE’S ENTIRE LIABILITY TO SPRINT, EXCEPT FOR
SPRINT’S RIGHTS UNDER SECTION 19 BELOW, FOR ANY INFRINGEMENT OR MISAPPROPRIATION
OF ANY PATENT RIGHTS, COPYRIGHTS, TRADE SECRETS, TRADEMARKS OR OTHER
INTELLECTUAL PROPERTY RIGHTS.



17. General Indemnity and Indemnification Process

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

13



--------------------------------------------------------------------------------

Except for claims covered by Section 16, Sycamore will indemnify and defend
Sprint and its directors, officers, agents, and employees (each, a “Sprint
Indemnitee”) from and against all claims, damages, losses, liabilities, costs,
expenses and reasonable attorney’s fees (collectively “Damages”) arising out of
a [*] against a Sprint Indemnitee resulting from or alleged to have resulted
from [*] under or related [*].

 

Sprint will indemnify and defend Sycamore and its respective directors,
officers, agents and employees (each, a “Sycamore Indemnitee”) from and against
all Damages arising out of a [*].

 

Promptly, upon becoming aware of any matter that is subject to the provisions of
Sections 16 and 17 (a “Claim”), the party seeking indemnification (the
“Indemnified Party”) must give notice of the Claim to the other party
(“Indemnifying Party”), accompanied by a copy of any written documentation
regarding the Claim received by the Indemnified Party.

 

The Indemnifying Party will retain the right, at its option, to control, settle
or defend, at its own expense and with its own counsel, the Claim. The
Indemnified Party will have the right, at its option, to participate in the
settlement or defense of the Claim, with its own counsel and at its own expense.
The Indemnifying Party will not enter into any settlement that imposes any
liability or obligation on the Indemnified Party without the Indemnified Party’s
prior written consent. The parties will cooperate in the settlement or defense
and give each other full access to all relevant information.

 

If the Indemnifying Party (1) fails to notify the Indemnified Party of the
Indemnifying Party’s intent to take any action within [*] days after receipt of
a notice of a Claim or (2) fails to proceed in good faith with the prompt
resolution of the Claim, the Indemnified Party, with prior written notice to the
Indemnifying Party and without waiving any rights to indemnification, may defend
or settle the Claim without the prior written consent of the Indemnifying Party.
The

 

Indemnifying Party will reimburse the Indemnified Party on demand for all
Damages incurred by the Indemnified Party in defending or settling the Claim.

 

The Indemnifying Party has no obligation to indemnify and defend to the extent
of the material failure if (1) the Indemnified Party fails to promptly notify
the Indemnifying Party of the Claim and fails to provide reasonable cooperation
and information to defend or settle the Claim; and (2) that failure materially
prejudices the Indemnifying Party’s ability to satisfactorily defend or settle
the Claim.

 

18. Independent Contractor Status

 

Each party shall conduct its business under this Agreement as a principal for
its own account at its own expense and risk. The relationship between the
parties is that of independent contractors. This Agreement creates no
relationship of principal and agent, partner, joint venture or any similar
relationship between Sycamore and Sprint. Each Party agrees that it does not
have and will not have any authority to act on the other party’s behalf. Each
party further agrees that it will not act or represent itself, directly or by
implication, to be an agent for the other party and will not attempt to create
any obligation or make any representation on behalf of or in the name of the
other party.

 

19. Termination

 

19.1 Either party may terminate this Agreement at any time, with or without
cause, upon one hundred and eighty (180) days’ prior written notice to the other
party.

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

14



--------------------------------------------------------------------------------

19.2 Termination for Convenience. Provided Sprint is in receipt of a termination
for convenience from its federal or state government customer which terminates
in whole or in part any Sprint contract or subcontract that resulted in an Order
issued against this Agreement, Sprint may terminate this Agreement or any
Order(s) or both, in whole or in part, at any time without liability by
providing a termination notice to Sycamore. Unless otherwise provided in the
notice, the termination is effective immediately upon Sycamore’s receipt of the
notice. Upon receipt of notice, Sycamore must discontinue work, preserve and
protect materials, work in progress, and completed work and conclude performance
in accordance with Sprint’s instructions. Sprint will pay the contract price for
completed goods and services in the affected Order(s) accepted by its customer.
Sprint will timely submit Sycamore’s costs incurred, together with a reasonable
profit thereon, (substantiated by documentation reasonably satisfactory to
Sprint) in the performance of work terminated to its customer for payment and
pay such costs and profit to Sycamore to the extent Sprint is reimbursed by its
federal or state government customer for such Sycamore costs. Upon the demand of
and at the expense of Sycamore, Sprint shall prosecute any appeal of the
government customer’s denial of Sycamore’s claim for termination costs or will
assign such claim to permit Sycamore to pursue a claim itself, and at its cost,
against the government’s customer in Sprint’s name. Sycamore will not be
entitled to damages as result of such termination for convenience in excess of
the amount paid by Sprint’s government customer to Sprint for that portion of
paid damages relating to Sycamore’s claim.

 

19.3 Termination for Cause. a) If a party materially breaches this Agreement or
an Order or both, the other party may give the breaching party a material breach
notice, identifying the action or inaction that is the basis of the breach. The
party that gave the breach notice may terminate this Agreement or the affected
Order or both if the breaching party has not cured the breach within [*] days
after the date of the material breach notice. Unless otherwise provided in the
notice or unless the breach has been cured, the termination is effective 31 days
after the date of the notice.

 

b) Except for Orders under the GSA Schedule which shall be subject to the terms
of Exhibit H, if Sprint is in receipt of a notification of default from its
government customer, Sprint may, by written notice of default to Sycamore,
terminate the whole or any part of an Order in any one of the following
circumstances: [*].

 

In addition to any of the rights or remedies that Sprint may have under this
Section, if Sprint terminates an Order in whole or in part for cause as provided
herein, Sprint may [*]. If termination is partial, Sycamore must continue the
performance of the remaining portion of the Order. If Sycamore’s failure to
perform is caused by the default of a subcontractor at any tier, and if the
failure is beyond the control of and without the fault or negligence of Sycamore
and its subcontractor, then Sycamore shall not be liable for any excess costs
unless the replacement Products or Services were available to Sycamore from
another source in time to meet the delivery schedule.

 

[*]

 

Sprint shall have no obligations to Sycamore with respect to the terminated part
of any Order except as herein provided. In case of Sycamore’s default, Sprint’s
rights as set forth herein shall be in addition to Sprint’s other rights
although not set forth under this Agreement.

 

19.4 This Agreement may be terminated for cause by either party in the event
that the other party: (i) shall become insolvent; (ii) admits in writing its
inability to pay its debts as they mature; or (iii) ceases to function as a
going concern or to conduct its operations in the normal course of business.

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

15



--------------------------------------------------------------------------------

In addition, either party may terminate this Agreement if there is a [*]. In the
case of termination resulting from a [*], the termination shall become effective
[*] days after receipt of a notice of termination.

 

19.5 The termination or expiration of this Agreement shall in no case relieve
either party from its obligation to pay to the other any sums accrued under this
Agreement prior to such termination or expiration. Termination of this Agreement
is without prejudice to any other right or remedy of the parties. Termination of
this Agreement for any cause does not release either party from any liability
which, at the time of termination, has already accrued to the other party, or
which may accrue in respect of any act or omission prior to termination or from
any obligation which is expressly stated to survive the termination.

 

19.6 Within ten (10) days after termination or expiration of this Agreement,
Sprint shall return to Sycamore all signs, literature, logos and other materials
identifying Sycamore that remain in Sprint’s possession. Sprint shall also cease
production and/or distribution of any such materials upon expiration or
termination of this Agreement. Sycamore shall invoice Sprint for any final
amounts due under the terminated Order(s). The parties will discontinue making
any statements or taking any actions that might cause third parties to infer
that any business relationship continues to exist between the parties under the
terminated Order, and where necessary or advisable, inform third parties that
the parties no longer have a business relationship under the terminated Order.

 

20. Limitation of Liability

 

Neither party will be liable to the other for consequential, indirect or
punitive damages for any cause of action, whether in contract, tort or
otherwise, except for:

 

  1. [*];

 

  2. [*]; or

 

  3. [*].

 

Consequential damages include, but are not limited to, lost profits, lost
revenue, and lost business opportunities, whether or not the other party was or
should have been aware of the possibility of these damages.

 

21. Sycamore will obtain and keep in force during the term of this Agreement not
less than the following insurance:

 

a) Commercial General Liability insurance, including bodily injury, property
damage, personal and advertising injury liability, and contractual liability
covering operations, independent contractor and products/completed operations
hazards, with limits of not less than [*] combined single limit per occurrence
and [*] annual aggregate, naming Sprint, its officers, directors and employees
as additional insureds;

 

b) Workers’ Compensation as provided for in any jurisdiction where work is
performed by Sycamore Personnel who are engaged in the performance of Services
under this Agreement with an Employer’s Liability limit of not less than [*] for
bodily injury by accident or disease;

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC. AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

16



--------------------------------------------------------------------------------

c) Business Auto insurance covering owned, non-owned and hired autos with limit
of not less than [*] combined single limit per accident for bodily injury and
property damage liability, naming Sprint, its officers, directors, and
employees; and

 

d) Umbrella/Excess Liability with limits of not less than [*] combined single
limit in excess of the above-referenced Commercial General Liability, Employer’s
Liability and Business Auto Liability.

 

All required insurance policies must be taken out with financially reputable
insurers reasonably acceptable to Sprint and licensed to do business in all
jurisdictions where Services are provided under this Agreement. Sycamore will
provide Sprint with a certificate of insurance, satisfactory in form and content
to Sprint, evidencing that all the required coverages are in force and have been
endorsed to provide that no policy will be canceled without first giving Sprint
30 days’ prior notice. Nothing contained in this Section 21 limits Sycamore’s
liability to Sprint to the limits of insurance certified or carried.

 

22. General

 

22.1 Sycamore represents and warrants that it has the right and has obtained all
necessary corporate approvals to enter into this Agreement. Sprint represents
and warrants that:

 

  a. Sprint has the right and has obtained all necessary corporate and, if
required, governmental approvals to enter into this Agreement; and

 

  b. Sprint will, at all times, comply with all applicable laws, statutes,
treaties or regulations of the Territory and of the United States relating to
the Products, confidential information and relevant technical data as well as
the purchase, sale, license, sublicense and distribution of same including any
governmental export control laws and procedures applicable to the export of
Products and shall obtain any permits and license required for the operation or
use of Products.

 

22.2 This Agreement supersedes all prior and contemporaneous agreements,
representations, warranties and understandings and contains the entire agreement
between the parties. No amendment, modification, termination, or waiver of any
provision of this Agreement or consent to any departure from this Agreement
shall be effective unless it is in writing and signed by a duly authorized
representative of each party. No failure or delay on the part of either party in
exercising any right or remedy under this Agreement shall operate as a waiver of
such right or remedy.

 

22.3 This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns, but neither party shall
have the right to assign or otherwise transfer its rights under this Agreement
without receiving the express prior written consent of the other party. Each
party may, however, assign this Agreement in the event of a sale of all or
substantially all of that party’s assets.

 

22.4 All notices, requests, demands, and other communications provided for under
this Agreement shall be in writing and be sent by registered or certified mail,
postage prepaid, to the receiving party at its address as set forth in this
Agreement or to any other address that the receiving party may have provided to
the sending party in writing. When feasible, any such notice, request, demand or
other communication shall also be transmitted by facsimile as follows or to such
other facsimile number as provided by the receiving party in writing:

 

  • Sprint’s Facsimile Number: (703) 904-2717 ATTN:

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS INC AND SPRINT COMMUNICATIONS, L.P.

 

17



--------------------------------------------------------------------------------

  • Sycamore’s Facsimile Number: (978) 256-3434 ATTN:

Any notice, request, demand or other communication sent by facsimile will be
deemed to have been received on the day it is sent. Any notice, request, demand
or other communication sent by registered or certified mail will be deemed to
have been received on the seventh (7th) business day after its date of posting,
unless it is sent by facsimile prior to such seventh (7th) business day.

 

22.5 This Agreement and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Kansas, without regard
to any conflict of laws principles. This Agreement will not be governed or
interpreted in any way by referring to any law based on the Uniform Computer
Information Transaction Act (UCITA), even if such law is adopted in Kansas.

Any court proceeding brought by either party must be brought, as appropriate, in
Kansas District Court located in Johnson County Kansas, or in the United States
District Court for the District of Kansas in Kansas City, Kansas. Each party
agrees to personal jurisdiction in either court.

 

The parties may, but are not obligated to, resolve any issue, dispute, or
controversy arising out of or relating to this Agreement using the following
procedures. Any party may give the other party notice of any dispute not
resolved in the normal course of business. Within 10 days after delivery of such
notice, representatives of both parties may meet at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary, to
exchange relevant information and to attempt to resolve the dispute by the
respective representatives of both parties within the time frames and escalation
process set forth below:

 

     Sprint (Title)


--------------------------------------------------------------------------------

   Sycamore (Title)


--------------------------------------------------------------------------------

Within 10 days

   Senior Negotiator, Supply Chain
Management    Project Manager

Within 20 days

   Manager, Regional Supply Chain
Operations    Vice President Sales, North
America

Within 30 days

   Director, Supply Chain
Management    Vice President, Worldwide Sales
and Support

 

If a party intends to be accompanied at a meeting by an attorney, the other
party will be given at least 2 business days’ notice of such intention and may
also be accompanied by an attorney. All negotiations pursuant to this Section
23.0 are confidential and will be treated as compromise and settlement
negotiations for purposes of the Federal Rules of Evidence and State Rules of
Evidence.

 

22.6 This Agreement may be executed in any number of counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. The provisions of
this Agreement are declared severable. In the event that any provision contained
in this Agreement shall be held to be unenforceable or invalid, the remaining
provisions shall be given full effect, and the parties agree to negotiate, in
good faith, a substitute valid provision which most nearly approximates the
parties’ intent. Headings in this Agreement are included for reference only and
shall not constitute a part of this Agreement for any other purpose.

 

22.7 Neither party shall be liable to the other party for any loss, injury,
delay, expenses, damages, or other casualty suffered or incurred by the other
party arising out of any cause or event not within a party’s reasonable control
and without its fault or negligence including, but not limited to: riots, wars
or hostilities between any nations; Acts of God, fires, storms, floods or
earthquakes; strikes, labor disputes, vendor delays, or shortages or
curtailments of raw materials; labor, power or other

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

18



--------------------------------------------------------------------------------

utility services; governmental restrictions or trade disputes; manufacturing
delays; or, other contingencies.

 

22.8 No action, regardless of form, arising out of the transactions under this
Agreement, may be brought by either party more than [*] years after the cause of
action accrues.

 

22.9 The parties agree that the provisions of the Agreement that by their nature
would survive the expiration of earlier termination of this Agreement shall
survive such expiration or earlier termination including, but not limited to,
the following provisions: Sublicense of Software Products and Firmware, Limited
Warranty, Intellectual Property Rights, Patent and Copyright Indemnification,
General Indemnity and Indemnification Process, Limitation of Liability,
Confidentiality, and General.

 

22.10 This Agreement will not be construed against either party due to
authorship. Except for the indemnification rights and obligations in Section 16
and 17, nothing in this Agreement gives anyone, other than the parties and any
permitted assignees, any rights or remedies under this Agreement.

 

22.11 Sycamore agrees to conduct business with Sprint in an ethical manner that
is consistent with The Sprint Principles of Business Conduct for Consultants,
Contractors and Suppliers, which Sycamore acknowledges has been provided to
Sycamore as a reference.

 

[REMAINDER OF PAGE INTENTIONALLY LET BLANK

 

CONFIDENTIAL AND PROPERIETARY INFORMATION OF

SYCAMORE NETWORKS, INC AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their duly authorized representatives as of the effective date
written below.

 

SYCAMORE NETWORKS, INC.

     

SPRINT COMMUNICATIONS COMPANY, L.P.

By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:           Name:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:           Title:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Effective Date:           Date        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

Exhibits:

 

Exhibit A:    Products and Reseller’s Territory Exhibit B:    Discount Schedule
and Price List Exhibit C:    Sales Plan Exhibit D:    Reseller Services
Agreement Exhibit E:    Sycamore Software License Agreement Exhibit F:   
Sprint’s Trading Agreement Exhibit G:    Sprint Transportation Routing Guide
Exhibit H:    [*] Exhibit I:    [*]

 

CONFIDENTIAL AND PROPRIETARY INFORMATION OF

SYCAMORE NETWORKS, INC AND SPRINT COMMUNICATIONS COMPANY, L.P.

 

20